Citation Nr: 1701994	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-24 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability (previously claimed as left leg disorder).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record shows that VA scheduled the Veteran for a hearing before a Veterans Law Judge to be held in January 2016.  See Correspondence (December 2015).  The Veteran failed to show at that hearing date without any report of good cause and he has not requested another hearing date.  Therefore, the request for a hearing in this appeal is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In the present appeal, the Veteran seeks service connection for a left knee disability on the same factual basis as his previously denied claim for service connection for a left leg disability.  In considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for left knee disability, as this claim was part-and-parcel of the previously denied left leg claim and the underlying basis for the current claim arises from the same circumstances/injury as the previously denied claim-a November 1968 injury due to lumbar falling on his left leg and knee.

The Board notes that, regardless of the RO's determination, the Board must determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's substantive appeal dated in September 2012 reflects that he sought to appeal only the issues of service connection for bilateral knee disability, hearing loss, tinnitus, and peripheral neuropathy of the upper extremities.  See VA Form 9 (September 2012).  However, subsequently, the RO granted service connection for peripheral neuropathy of the upper extremities.  See Rating Decision - Narrative (December 2012).  As such, the Board finds that this a full grant of the benefit sought on appeal with regard to that claim and there remains no controversy for the Board to consider.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The issues of entitlement to service connection for left knee disability, right knee disability, hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for service connection for residuals of left leg injury (left leg condition) was last denied in a March 1987 rating decision.  The Veteran was notified of that decision but did not initiate an appeal, and new and material evidence was not received within one year of notice of that decision.

2.  Evidence received subsequent to the March 1987 rating decision includes evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to reopen the claim for service connection for left knee disability (previously claimed as left leg condition).



CONCLUSIONS OF LAW

1.  The March 1987 rating decision by the RO that denied service connection for residuals of left leg injury (left leg condition) is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability (previously claimed as left leg condition).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Because the claim discussed below is granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

II. Reopening Previously Denied Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for left knee disability.  The claim for service connection for residuals of left leg injury was denied in an October 1971 rating decision because, although service treatment records (STRs) documented that the Veteran had sustained injury to the left leg and knee in November 1969 when a large amount of lumber fell on his left knee, there was no evidence of any current residual disability on service separation.  See Rating Decision - Narrative (October 1971).  See also, STR - Medical (August 1971).  The RO notified the Veteran that his claim had been denied in an October 1971 letter.  No appeal was filed and that decision became final.

VA received VA Form 21-526 in October 1986 from the Veteran.  He requested service connection for disabilities to include "leg cramps."  VA Form 21-526 (October 1986).  A March 1987 deferred rating decision indicates that the service connection for leg condition was denied in an October 1971 rating decision.  See Deferred Rating (March 1987).  The Veteran was notified in a March 1987 letter that his left leg claim had been previously denied in October 1971 and that he was notified in October 1971 of that decision.  The Veteran did not file a notice of disagreement with that decision, and no new and material evidence was received within one year of notice of the decision.
In August 2008, the Veteran filed a claim for service connection for the knees.  See VA Form 4138 (August 2008).  The evidence associated with the claim to reopen included a July 2009 VA examination report showing a diagnosis for severe degenerative arthritis of the left knee.  See VA Examination (July 2009).

Specifically, report of VA examination dated in July 2009 reflects a history of knee injury when a pile of lumber fell on him in 1969 while stationed in Vietnam.  The Veteran reported a post service history of left knee surgery in 2001 and current treatment for bilateral knee pain.  An x-ray study showed severe degenerative arthritis of both knees.  The opinion stated that this was not caused by or a result of the in-service injury to the legs when lumbar fell on the Veteran in 1969 given the "significant silent treatment interval for knees post discharge," the findings for symmetrical arthritis, the Veteran's obesity, and because that was a normal expected aging outcome based on current literature (unidentified).

This recent evidence pertains to a prior evidentiary defect insofar as it provides medical proof of a current disability of the left leg (knee).  At the time of the prior denial of the claim in 1987, the medical evidence did not show any current disability of the left leg.  Thus, the evidence now showing a current disability of the left leg is not cumulative or redundant of information previously of record, and relates to an unestablished fact necessary to reopen the claim.  Therefore, new and material evidence to reopen the previously disallowed claim has been received.  Accordingly, the petition to reopen is granted.


ORDER

The petition to reopen the previously disallowed claim for service connection for left knee disability (previously claimed as left leg disorder) is granted.

REMAND

The Board believes that remand is necessary to resolve this appeal because VA has not fulfilled its duties to notify and assist the Veteran in these matters.  38 C.F.R. § 3.159.

First, the record shows that the RO received negative responses to requests for medical records from Drs. C. Williams and A. Valentin in February 2009.  See Third Party Correspondence (February 2009).  However, the RO did not thereafter notify the Veteran by letter of the unsuccessful attempts to obtain these records and afford him the opportunity to provide these records.  See 38 C.F.R. § 3.159(e)(1) (Duty to notify claimant of inability to obtain records).

Second, the Veteran reported on VA examination in July 2009 that he had right knee surgery in 1992 and left knee surgery in 2001, but VA has not attempted to obtain the records associated with the treatment.  See 38 C.F.R. § 3.159(c) (VA's duty to assist includes obtaining relevant records in Federal custody and making reasonable effort to obtain relevant records not in Federal custody).

Third, the Veteran argued in July 2010 the VA examiner inappropriately concluded in July 2009 that his knee conditions were because "I am old and fat" when his "knee conditions existed well prior to the 1999 and 2001 surgeries."  See VA Form 21-4138 (July 2010).  The Veteran is competent to report his symptoms, their onset, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Because the evidence suggests that the Veteran's history was not fully acknowledged and considered, to include the Veteran's March 2009 theory that his right knee was injured in service because he had walked sooner that he should have, the Board believes that another VA examination and opinion are necessary to decide the knee claims.

Fourth, the July 2009 VA medical opinion that the Veteran's hearing loss and tinnitus are not related to service is inadequate.  It is inadequate because it relied exclusively on the absence of complaints and findings in service.  See VA Examination (July 2009).  38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Also, the Board observes that a complete history concerning the onset of hearing loss was not obtained and that, although the July 2009 examination report shows onset of tinnitus only 5 years earlier with gradual onset, the Veteran reported that this was incorrect-that he actually has had tinnitus since service.  See VA Form 21-4138 (July 2010).

Accordingly, the case is REMANDED for the following action:

1.  All updated VA treatment records should be obtained along with any other relevant medical records identified by the Veteran.  The AOJ should send a letter to the Veteran that notifies him of the negative response to their requests for medical records from Drs. Williams and Valentin, and affords him the opportunity to provide these records.

With regard to the Veteran's knee surgery in 1992 (or 1999) and in 2001, the AOJ should request that the Veteran fill out and return an authorized release form (VA Form 21-4142) for all treatment of the knees, to include the medical records associated with the 1992 or 1999 and 2001 surgeries.  It is noted that the July 2009 VA examination report shows a history of right knee surgery in 1992, but the Veteran later reported that he had surgery in 1999.  If the Veteran submits the form(s), then the AOJ should make appropriate efforts to obtain these records.

2.  Then the Veteran should be scheduled for a VA examination to ascertain whether any right and/or left knee disability shown during this appeal, to include arthritis, is as likely as not (50 percent or greater probability) related to service, to include the documented left leg injury shown in service.  A complete medical history should be obtained.  The examiner should accept any pertinent history provided by the Veteran as truthful unless otherwise indicated by the examiner's review of the record.  The claims file must be made available to and reviewed by the examiner.

The examiner should consider the Veteran's March 2009 theory that his right knee was injured in service because he had walked sooner that he should have.  See Correspondence (March 2009). 

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After the development in #1 has been completed, the Veteran should be scheduled for a VA audiological examination to ascertain whether any hearing loss disability and/or tinnitus shown during this appeal is as likely as not (50 percent or greater probability) related to service, to include acoustic trauma.  A complete medical history should be obtained.  The examiner may not rely solely on the absence of complaints or findings in service, and should accept any pertinent history provided by the Veteran is truthful unless otherwise indicated by the examiner's review of the record.  The claims file must be made available to and reviewed by the examiner.  It is noted that the undated audiogram in the STRs appears to be associated with the Veteran's August 1968 enlistment examination, which included "audiometer" findings, unlike the 1971 service separation examination that included only whisper voice [WV] findings.  If the examiner believes otherwise, this should be expressly indicated in the report and the basis for the conclusion explained.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


